Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-12 and 19-26 were presented for examination.  Applicant filed an amendment on April 6, 2021.  Claims 20-26 were added.  Claims 13-18 were canceled.  Claims 1 and 8 were amended.  After careful consideration of applicant’s arguments/amendments, the examiner maintains the grounds of rejection for claims 1-12 and 19-26.   Therefore, the rejection of claims 1-12 and 19-26 is a final rejection.     

Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because the claims are not directed to any of the enumerated judicial exceptions.  Examiner disagrees.  Examiner has clearly explained that the claimed invention is directed towards an abstract idea, which is one of the enumerated judicial exceptions, for two reasons.  First, the claimed invention recited an abstract idea identified by Examiner.  Second, the additional limitations other than the abstract idea failed to integrate the abstract idea into a practical application or provide significantly more than the abstract idea itself.  For these reasons, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because the claims integrate the alleged judicial exception into a practical application.  Examiner disagrees.  Applicant’s argument is without merit because it amounts to a conclusory statement and does not explain how the abstract idea is integrated into a practical application.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because the claims recite significantly more than the alleged abstract idea.  Examiner disagrees.  Applicant’s argument is without merit because it lacks an explanation as to how the claimed invention provides significantly more.  
Applicant argued that Examiner’s 103 rejection was improper because Examiner relied upon hindsight reasoning.  Examiner disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Examiner relied exclusively upon the cited references and knowledge which was within the level of ordinary skill at the time the claimed invention was made.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art does not teach or suggest “identifying a first availability of the stock in a distributed ledger stock pool that meets the purchase parameter and a second availability of the stock on a stock exchange” and “responsive to determining that the first availability of the stock indicates that the stock purchase order is available in the distributed ledger stock pool and the second availability indicates that the stock purchase order is available on the stock exchange, executing the stock purchase transaction, using the distributed ledger stock pool.”  Examiner disagrees.  The Preston reference teaches “identifying a first availability of the stock in a distributed ledger stock pool that meets the purchase parameter and a second availability of the stock on a stock exchange” and “responsive to determining that the first availability of the stock indicates that the stock purchase order is available in the distributed ledger stock pool and the second availability indicates that the stock purchase order is available on the stock exchange, executing the stock purchase transaction, using the distributed ledger stock pool.”  (See Preston:  pgh 14-20).  Therefore, Examiner finds Applicant’s argument non-persuasive.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-12 and 19-26 are rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself 

35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-12 and 19 describe a method.  Claims 20-26 describe a system.    

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful 

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations mentioned above merely serve to generally link the use of the abstract idea to the particular technological environment of an information processing apparatus.

Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.  
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and 19-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Preston (US 2019/0026828 A1) and in view of Gordon (US 2019/0251629 A1).   
Claim 1:	In regard to the following limitation, Preston teaches:
a method for conducting distributed ledger-based stocked transactions, comprising: in an information processing apparatus comprising at least one computer processor: receiving a stock purchase order for a stock comprising a purchase parameter; (Preston:  pgh 81)
identifying a first availability of the stock in a distributed ledger stock pool that meets the purchase parameter and a second availability of the stock on a stock exchange; responsive to determining that the first availability of the stock indicates that the stock purchase order is available in the distributed ledger stock pool and the second availability indicates that the stock purchase order is available on the stock exchange, executing the stock purchase transaction, using the distributed ledger stock pool, by generating transaction data for the stock purchase order wherein executing the stock purchase transaction 
Preston does not teach the remaining limitations.  However, Gordon teaches:
transferring a transaction amount from an electronic wallet for a buyer of the stock to an electronic wallet for a seller of the stock, responsive to determining that the first availability of the stock indicates that the stock purchase order is not available in the distributed ledger stock pool and the second availability indicates that the stock purchase order is available on the stock exchange, executing the stock purchase transaction by generating transaction data for the stock purchase order on the stock exchange. (Gordon:  Fig. 4)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Preston with the elements as taught by Gordon because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 2:	Preston/Gordon teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Gordon teaches:
2. The method of claim 1, wherein the purchase parameter comprises at least one of a stock identifier, a maximum purchase price, and a number of shares to buy.  (Gordon:  pgh 85-90)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Preston with the elements as taught by Gordon because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    

3. The method of claim 2, wherein the purchase parameter further comprises a maximum duration to wait for a match on the distributed ledger system before executing the trade using an existing trade system. (Gordon:  pgh 73)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Preston with the elements as taught by Gordon because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 4:	Preston/Gordon teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Preston teaches:
4. The method of claim 1, wherein the transaction data comprises a stock identifier, a number of shares purchased, an identification of the buyer, an identification of the seller, a date and time of the transaction, and the transaction amount.  (Preston:  pgh 18-20)
Claim 5:	Preston/Gordon teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Preston teaches:
5. The method of claim 1, wherein the transaction amount is based on a stock exchange market price for the stock.  (Preston:  Fig. 7)
Claim 6:	Preston/Gordon teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Preston teaches:
6. The method of claim 1, wherein the transaction amount is based on matching the maximum purchase price with a minimum sales price identified by the seller.  (Preston:  pgh 8-12)
Claim 7:	Preston/Gordon teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Gordon teaches:
7. The method of claim 1, wherein the electronic wallet for the buyer of the stock and the electronic wallet for the seller of the stock are maintained on the distributed ledger.  (Gordon:  Fig. 4)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Preston with the elements as taught by Gordon because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 8:	In regard to the following limitation, Preston teaches:
8. A method for conducting distributed ledger-based stocked transactions, comprising: in an information processing apparatus comprising at least one computer processor: receiving a stock purchase order for a stock comprising a purchase parameter; (Preston:  pgh 81)
determining that a stock that meets the purchase parameter is not available in a distributed ledger stock pool; executing a first stock purchase transaction for the stock with a stock exchange based on the purchase parameter; 27PATENT APPLICATIONATTORNEY DOCKET NO. 052227.500068adding the stock to the distributed ledger stock pool; executing a second stock purchase transaction by generating transaction data for the stock purchase order; writing the transaction data to a distributed ledger; and (Preston:  pgh 14-20)
Preston does not teach the remaining limitation.  However, Gordon teaches:
transferring a transaction amount from an electronic wallet for a buyer of the stock to an electronic wallet for a seller of the stock.  (Gordon:  Fig. 4)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Preston with the elements as taught by Gordon because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element 
Claim 9:	Preston/Gordon teaches the limitation(s) as shown in the rejection of claim 8.  In regard to the following limitation, Gordon teaches:
9. The method of claim 8, wherein the purchase parameter comprises at least one of a stock identifier, a maximum purchase price, and a number of shares to buy.  (Gordon:  pgh 85-90)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Preston with the elements as taught by Gordon because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 10:	Preston/Gordon teaches the limitation(s) as shown in the rejection of claim 8.  In regard to the following limitation, Preston teaches:
10. The method of claim 8, wherein the transaction data comprises a stock identifier, a number of shares purchased, an identification of the buyer, an identification of the seller, a date and time of the transaction, and the transaction amount.  (Preston:  pgh 18-20)
Claim 11:	Preston/Gordon teaches the limitation(s) as shown in the rejection of claim 8.  In regard to the following limitation, Preston teaches:
11. The method of claim 8, wherein the transaction amount is based on a stock exchange market price for the stock.  (Preston:  Fig. 7)
Claim 12:	Preston/Gordon teaches the limitation(s) as shown in the rejection of claim 8.  In regard to the following limitation, Gordon teaches:
12. The method of claim 8, wherein the electronic wallet for the buyer of the stock and the electronic wallet for the seller of the stock are maintained on the distributed ledger.  (Gordon:  Fig. 4)

Claim 19:	Preston/Gordon teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Gordon teaches:
19. The method of claim 1, wherein the electronic wallet for the buyer of the stock and the electronic wallet for the seller of the stock are maintained on the distributed ledger. (Gordon:  Fig. 4)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Preston with the elements as taught by Gordon because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 20:	In regard to the following limitation, Preston teaches:

20. (New) A system for conducting distributed ledger-based stocked transactions, comprising: receiving, by a trade capture system, a stock purchase order for a stock comprising a purchase parameter; (Preston:  pgh 81)
identifying, by a market execution engine, a first availability of the stock in a distributed ledger stock pool that meets the purchase parameter and a second availability of the stock on a stock exchange; responsive to determining that the first availability of the stock indicates that the stock purchase order is available in the distributed ledger stock pool and the second availability indicates that the stock purchase order is available on the stock exchange, 
Preston does not teach the remaining limitations.  However, Gordon teaches:
transferring, by a custody management system, a transaction amount from an electronic wallet for a buyer of the stock to an electronic wallet for a seller of the stock; responsive to determining that the first availability of the stock indicates that the stock purchase order is not available in the distributed ledger stock pool and the second availability indicates that the stock purchase order is available on the stock exchange, executing, by the trade execution engine, the stock purchase transaction by generating transaction data for the stock purchase order on the stock exchange.  (Gordon:  Fig. 4)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Preston with the elements as taught by Gordon because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 21:	Preston/Gordon teaches the limitation(s) as shown in the rejection of claim 20.  In regard to the following limitation, Preston teaches:
21. (New) The system of claim 20, wherein the purchase parameter comprises at least one of a stock identifier, a maximum purchase price, and a number of shares to buy.  (Preston:  pgh 81)
Claim 22:	Preston/Gordon teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Preston teaches:
22. (New) The system of claim 21, wherein the purchase parameter further comprises a maximum duration to wait for a match on the distributed ledger system before executing the trade using an existing trade system.  (Preston:  pgh 81)
Claim 23:	Preston/Gordon teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Preston teaches:
23. (New) The system of claim 21, wherein the transaction data comprises a stock identifier, a number of shares purchased, an identification of the buyer, an identification of the seller, a date and time of the transaction, and the transaction amount.  (Preston:  pgh 14-20) Attorney Docket No. 052227.500068
Claim 24:	Preston/Gordon teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Gordon teaches:
24. (New) The system of claim 21, wherein the transaction amount is based on a stock exchange market price for the stock.  (Gordon:  Fig. 4)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Preston with the elements as taught by Gordon because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 25:	Preston/Gordon teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Gordon teaches:
25. (New) The system of claim 21, wherein the transaction amount is based on matching the maximum purchase price with a minimum sales price identified by the seller.  (Gordon:  Fig. 4)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Preston with the elements as taught by Gordon because the claimed invention is merely a combination of old 
Claim 26:	Preston/Gordon teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Gordon teaches:
26. (New) The system of claim 21, wherein the electronic wallet for the buyer of the stock and the electronic wallet for the seller of the stock are maintained on the distributed ledger. (Gordon:  Fig. 4)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Preston with the elements as taught by Gordon because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event of a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        July 2, 2021

/HANI M KAZIMI/Primary Examiner, Art Unit 3691